DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas (US Patent 10373322) in view of Zhang (US Pub 20190138849).
Re claim 10; Buibas discloses a method of identifying and tracking objects, the method comprising the steps of:  
2registering an identity of a person (Col. 11 lines 16-23, 24-52) who visits an area designated for holding 3objects (Col. 7 lines 3-45; Col. 11 lines 16-23, 24-52);  
4capturing an image (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40) of the area designated for holding objects (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40);  
5submitting a version of the image (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) to a neural network trained (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) to detect and 6recognize objects in images (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) like those objects held in the designated area (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57);  
7detecting an object (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) in the version of the image (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57);  
8associating the registered identity of the person (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48) with the detected object (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48);  
9retraining the neural network (Col. 9 lines 21-45; Col. 10 lines 5-14; Col. 10 lines 24-57) if the 10neural network (Col. 9 lines 21-45; Col. 10 lines 5-14; Col. 10 lines 24-57) 
43Atty Docket No.: PI-029tracking (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) a location of the detected object (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) while the detected object is in the area 12designated for holding objects (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48); however Buibas fails to explicitly disclose (1) wherein the neural network is a deep neural network; and (2) retraining the neural network using the version of the image when the neural network is unable to recognize the object.
Regarding items (1) and (2) above, this design is however disclosed by Zhang.  Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41); and retraining (Paragraphs 3-4) the neural network using the version of the image (Paragraphs 3-4) when the neural network is unable to recognize the object (Paragraphs 3-4).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Buibas in order to incorporate the neural network and retraining processing as shown in Zhang in order to allow for the desired level of machine learning processing to be applied to each image and object detection processing, while the retaining is a known and common processing function in the art to improve the capability and scope of the functionality of the given neural network.


2an image sensor (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40) configured to capture images of objects (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40) disposed in an area 3designated for holding objects (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40);  
4a neural network (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) trained to detect and recognize objects in images (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) like those 5objects held in the designated area (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57); and  
6a controller (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) in communication with the image sensor (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) to receive images captured 7by the image sensor (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) and with the neural network (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48), 
the controller including one or 8more processors (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) configured to register an identity of a person (Col. 11 lines 16-23, 24-52) who visits the area 9designated for holding objects (Col. 7 lines 3-45; Col. 11 lines 16-23, 24-52), 
to submit an image (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) to the neural network (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57), 

to retrain the neural network (Col. 9 lines 21-45; Col. 10 lines 5-14; Col. 10 lines 24-57) if the neural network (Col. 9 lines 21-45; Col. 10 lines 5-14; Col. 10 lines 24-57) is unable to recognize the object detected in 13the submitted image (Col. 9 lines 21-45; Col. 10 lines 5-14; Col. 10 lines 24-57), and to track (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) a location of the detected object (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) while the detected 14object is in the area designated for holding objects (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48); however Buibas fails to explicitly disclose (1) wherein the neural network is a deep neural network; and (2) retraining the neural network using the version of the image when the neural network is unable to recognize the object.
Regarding items (1) and (2) above, this design is however disclosed by Zhang.  Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41); and retraining (Paragraphs 3-4) the neural network using the version of the image (Paragraphs 3-4) when the neural network is unable to recognize the object (Paragraphs 3-4).


Re claim 18, Buibas discloses a sensor module comprising:  
2an image sensor (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40) configured to capture an image within its field of view (Col. 7 lines 3-17, 27-59; Col. 8 lines 19-34; Col. 14 lines 20-40);  
3a depth sensor (Col. 7 lines 27-37; Col. 7 line 60-Col. 8 line 18) having a field of view that substantially matches the field of view 4of the image sensor (Col. 7 lines 27-37; Col. 7 line 60-Col. 8 line 18), the depth sensor being configured to acquire estimated depth values 5for an image captured by the depth sensor (Col. 7 lines 27-37; Col. 7 line 60-Col. 8 line 18); and  
6a controller (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) in communication with the image sensor and depth sensor to receive 7image data (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) associated with the image captured by the image sensor and estimated depth 8values (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) associated with the image captured by the depth sensor 
the controller including 9one or more processors (Col. 7 lines 27-29, 46-49; Col. 8 lines 19-36; Col. 10 lines 5-14; Col. 13 line 29-Col. 14 line 48) configured to register an identity of a person (Col. 11 lines 16-23, 24-52) who visits an area 10designated for holding objects (Col. 7 lines 3-45; Col. 11 lines 16-23, 24-52), 
to submit the image data (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) associated with the image 11captured by the image sensor and the estimated depth values associated (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) with the image 12captured by the depth sensor to a neural network (Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57) trained to detect and recognize 13objects (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48) in images like those objects held in the designated area (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48), 
to associate the registered 14identity (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48) of the person with an object detected (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48)  in the image data and estimated depth 15values submitted to the neural network (Col. 7 lines 3-45; Col. 8 lines 19-36; Col. 9 lines 21-45; 46-Col. 10 line 4; Col. 10 lines 5-14, 24-57; Col. 14 lines 20-48), and 

Regarding items (1) and (2) above, this design is however disclosed by Zhang.  Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41); and to save a version of the images (Paragraphs 14, 37, 38, 42) captured for use in retraining (Paragraphs 3-4)  the neural network (Paragraphs 3-4) if neural network is unable to recognize the object  (Paragraphs 3-4).
T Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Buibas in order to incorporate the neural network and retraining processing as shown in Zhang in order to allow for the desired level of machine learning processing to be applied to each image and object detection processing, while the retaining is a known and common processing function in the art to improve the capability and scope of the functionality of the given neural network.






Claims 2-3, 11-12 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Buibas and Zhang as applied to claims 1, 10 and 18 above, and further in view of Lee (US Pub 20200012894).

This design is however disclosed by Lee.  Lee discloses further comprising: 2acquiring labeling information for the object (Paragraphs 46-47, 55-57) detected in the version of the image (Paragraphs 46-47, 55-57) 3in response to the neural network being unable to recognize the detected object in 4the version of the image (Paragraphs 46-47, 55-57); 5associating the labeling information with the version of the image (Paragraphs 46-47, 55-57); and 6storing the version of the captured image and associated labeling information (Paragraphs 46-47, 55-57) in 7an image database used to retrain the neural network (Paragraphs 46-47, 55-57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure Buibas in order to incorporate the labelling functionality as shown in Lee in order to allow for an increase level of certainty in the training base for the neural network by using user entered or monitored labels to ensure the correct assignment of detection operations.


This design is however disclosed by Lee.  Lee discloses wherein the controller is further configured 2to acquire labeling information (Paragraphs 46-47, 55-57) for the detected object in response to the neural 3network being unable to recognize the detected object in the submitted image (Paragraphs 46-47, 55-57), to 4associate the labeling information with the version of the image submitted to the 5neural network (Paragraphs 46-47, 55-57), and to store the version of the image and associated labeling information 6in an image database used to retrain the neural network (Paragraphs 46-47, 55-57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure Buibas in order to incorporate the labelling functionality as shown in Lee in order to allow for an increase level of certainty in the training base for the neural network by using user entered or monitored labels to ensure the correct assignment of detection operations.



Re claim 3, the combined disclosure of Buibas, Zhang and Lee as a whole discloses the object-identification system of claim 2, Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41);  while Lee further discloses further comprising a human-input acquisition module configured to acquire the labeling information (Paragraphs 46-47, 55-57) from a user (Paragraphs 46-47, 55-57) in response to a 41Atty Docket No.: PI-029request from the controller (Paragraphs 46-47, 55-57) when the neural network is unable to recognize (Paragraphs 46-47, 55-57) the 4detected object in the image in the submitted image (Paragraphs 46-47, 55-57).

Re claim 20, the combined disclosure of Buibas and Zhang as a whole discloses the sensor module of claim 18, Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41);  but fails however to explicitly disclose further comprising a human-input acquisition module 2configured to acquire the labeling information from a user in response to a request from 3the controller when the 
This design is however disclosed by Lee.  Lee discloses further comprising a human-input acquisition module 2configured to acquire the labeling information (Paragraphs 46-47, 55-57) from a user (Paragraphs 46-47, 55-57) in response to a request from 3the controller when the neural network is unable to recognize (Paragraphs 46-47, 55-57) the detected object based on the submitted image data and estimated depth values (Paragraphs 46-47, 55-57).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure Buibas in order to incorporate the labelling functionality as shown in Lee in order to allow for an increase level of certainty in the training base for the neural network by using user entered or monitored labels to ensure the correct assignment of detection operations.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas, Zhang and Lee as applied to claim 1 above, and further in view of Ziegler (US Pub 20190394448).
Re claim 9, the combined disclosure of Buibas, Zhang and Lee as a whole discloses the object-identification system of claim 2, Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41); but fails however to explicitly disclose wherein the neural network resides on a 2remote server system, and the controller further comprises a network interface to 3communicate with the neural network on the server system.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure Buibas in order to incorporate the server implementation as shown in Ziegler in order to allow for the use of a known and understood processing designs by moving the processing to a remote server that allows for avoidance of processing limitations based on device size or processor capabilities by moving the calculations and detailed level processing to an alternate site with expected functional operations.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Buibas and Zhang as applied to claim 18 above, and further in view of Kuo (US Pub 20200005116).
Re claim 19, the combined disclosure of Buibas and Zhang as a whole the sensor module of claim 18, Zhang discloses wherein the neural network is a deep neural network (Paragraphs 6-7, 10-12, 21-22, 35, 40-41); but fails however to explicitly disclose wherein the controller further comprises a cloud interface to communicate with the neural network over a network.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Buibas in order to incorporate the cloud interface as shown in Kuo in order to implement the use of known and understood technology and network interfacing designs that have expected processing functionality in order to facilitate the communication between the elements in the design network.

Allowable Subject Matter
Claims 4-8 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 4 and 13 the prior art fails to disclose the image area based focusing for further processing.  Re claims 7 and 16 the prior art fails to explicitly disclose the use of a second deep neural network in a parallel processing function.  Re claims 8 and 17, the prior art fails to disclose the specific pixel related processing characteristics.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631